Citation Nr: 0912941	
Decision Date: 04/07/09    Archive Date: 04/15/09	

DOCKET NO.  05-22 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a chronic right 
wrist disorder, to include as secondary to a service-
connected right ring and little finger disability. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a chronic right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from November 1955 
to August 1957 and from September 1957 to December 1963.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2007 at which time it was remanded 
for procedural and substantive purposes.  The requested 
actions have been accomplished and the case has been returned 
to the Board for appellate review.  

The Board notes that by rating decision dated in December 
2008, service connection for nerve damage, tendon damage, and 
blood vessel damage to the right hand was granted.  A 
disability rating of 20 percent was assigned, effective 
October 31, 2003.  Service connection is also in effect for 
disability of the right ring and little finger, with 
degenerative joint disease.  A noncompensable evaluation was 
in effect from June 21, 1999.  A 10 percent rating was 
assigned, effective March 24, 2003.  A combined disability 
rating of 30 percent has been in effect since October 31, 
2003.  


FINDINGS OF FACT

1.  Any current right wrist disability was not manifested 
during service or within a year after service discharge, and 
is not shown to be related to the Veteran's active service or 
to a service-connected disability.  

2.  By rating decisions dated in April 2001 and August 2003, 
service connection for a right shoulder disability was denied 
by the RO.  

3.  The evidence received since the August 2003 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact 
necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred therein, and is not related to any service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

2.  The April 2001 and August 2003 rating decisions are 
final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2008).  

3.  New and material evidence has not been received to reopen 
the previously denied claim of entitlement to service 
connection for a chronic right shoulder disability.  
38 U.S.C.A. § 5108 (2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)  

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the U.S. Court of Appeals for 
Veterans Claims (Court) stated that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all the elements of a service 
connection claim.  Those elements are:  (1) Veteran's status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

Any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
notice elements, the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) That any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Additionally, consideration also should be given to 
"whether the post adjudicatory notice and opportunity to 
develop the case that is provided for the extensive 
administrative appellate proceedings leading to the final 
Board decision and final agency adjudication of the claim. . 
. served to render any pre-adjudicatory Section 5103(a) 
notice error non-prejudicial."  Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2007).  Although not specifically discussed 
by the Court, some of the possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include when the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this regard, a review of the evidence revealed that VA has 
essentially complied with the mandates of the VCAA.  The 
record shows the Veteran was provided with letters pertaining 
to the VCAA as recently as May 2007.  In that letter, the 
Veteran was informed of the evidence shown to support his 
claims and how VA would help him obtain evidence for his 
claims and how he could help himself in supporting his 
claims.  He was also told how VA determines a disability 
rating and how an effective date is assigned.  Review of the 
record reveals VA has made attempts to obtain information 
from a number of various sources.  In addition, one of the 
principal reasons the case was remanded by the Board was to 
ensure compliance with the VCAA.  This was accomplished by 
the May 2007 letter.  Additionally, the Veteran had the 
opportunity to provide testimony on his own behalf in a 
personal hearing with the undersigned in Washington, D.C., in 
September 2005.  He has also been represented throughout the 
appeal by The American Legion, an accredited service 
organization with knowledge of the laws and regulations 
governing VA disability benefits.  

Additionally, the undersigned notes that in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that in the 
context of the claim to reopen, VCAA notice must include an 
explanation of (1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and (2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial.  The Court has 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  

In the May 2007 letter, the Veteran was advised that service 
connection for a right shoulder disability had been 
previously denied in August 2003.  He was told that he was 
required to present new and material evidence in order to 
reopen his claim.  The meaning of new and material evidence 
was discussed.  Accordingly, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

With regard to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the claims folder as a result of its remand.  
This includes the receipt of Social Security Administration 
records.  VA examinations have been conducted.  The Veteran 
and his representative have not identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  While the Veteran has not been 
afforded specific VA medical examinations with regard to the 
right wrist and right shoulder, the August 2008 examination 
he was provided was focused primarily on nerve damage 
involving the right hand.  Unfortunately, little mention was 
made of the right wrist or the right shoulder.  However, the 
Board finds that specific VA examinations are not necessary 
in order to decide the claims with regard to these issues.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that in disability compensation claims, the Secretary of 
VA must provide a medical examination when there is:  
(1) Competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  In the instant case, however, there is no 
competent evidence demonstrating persistent or recurrent 
symptoms of the claimed disabilities.  Further, the record is 
devoid of critical evidence indicating that either claimed 
disability may be associated with the Veteran's military 
service or with a service-connected disability.  Accordingly, 
an examination is not warranted under the criteria set forth 
in McLendon.  See also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

In sum, the Board finds the Veteran has been provided ample 
opportunity to submit evidence in support of his claims.  The 
case has been in appellate status for several years.  The 
Board notes that the Veteran is represented by a highly 
qualified service organization.  Accordingly, the Board finds 
that any procedural deficiencies in this case are essentially 
moot.  No useful purpose will be served in once again 
remanding the matter.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  See Fuentes v. 
West, 12 Vet. App. 203 (1999), vacated on other grounds; 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may also be granted for disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be presumed for arthritis if the 
Veteran served continuously for ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and the disease process manifested to a 
degree of 10 percent or more within one year from the date of 
discharge and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection is also awarded where a 
disability is shown to be proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Presently, the threshold legal requirements for a successful 
secondary service connection claim are:  (1) Evidence of a 
current disability for which secondary service connection is 
sought; (2) a disability for which service connection has 
been established; and (3) competent evidence of a nexus 
between the two (i.e., that the service-connected disability 
caused or aggravated) (see Allen v. Brown, 7 Vet. App. 439) 
the nonservice-connected disability).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Court has further held that for service connection to be 
awarded, there must be:  (1) Medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004).  If the Veteran fails to demonstrate any one element, 
denial of service connection will result.

With regard to the claim for service connection for a chronic 
wrist disorder, the Board assures the Veteran it has 
thoroughly all the evidence in the claims folders.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the Veteran or in his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (the Board must also review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the Veteran).  

The service treatment records reveal that when seen at 
various times for treatment and evaluation of injuries to the 
4th and 5th fingers of the right hand, no reference was made 
to any problems with the right wrist.  In June 1958, the 
Veteran injured the 4th and 5th fingers of the right hand.  
No reference was made to right wrist involvement.

He was also seen in February 1959 for a complaint of a 
sprained hand.  Reference was made to a year-old injury.  
Currently, there was a mild degree of swelling and some 
tenderness.  Again, no reference was made to involvement of 
the right wrist.  Additional evidence includes the report of 
an October 1960 physical examination that was described as 
within normal limits.  

At the time of discharge examination in November 1963, 
clinical evaluation was normal with regard to the upper 
extremities.  

The post service medical evidence includes the report of a VA 
hand, thumb, and fingers examination of the Veteran in March 
2004.  Complaints included continuous pain involving the 
right wrist.  Following clinical evaluation, a pertinent 
diagnosis was made that "the wrist examination is normal."  
The examiner commented that the "subject of symptoms of which 
the Veteran complaints are grossly out of proportion to the 
objective physical findings of this examination."  

Subsequent evidence includes VA medical records dated in 2006 
reflecting that the Veteran was using a wrist splint after a 
fall.  At the time of an August 2006 outpatient visit, a 
pertinent assessment was made of "status post fall to the 
right wrist."  

In view of the foregoing, the Board finds that the persuasive 
evidence of record is against a finding that the Veteran has 
a right wrist disorder attributable in any way to his active 
service or to any service-connected disability.  As indicated 
above, service treatment records pertaining to treatment and 
evaluation for right hand problems make no reference to any 
involvement of the right wrist.  Further, at the time of 
separation examination in November 1963, clinical evaluation 
revealed no abnormality regarding the right wrist.  There was 
no reference in the years following service to any problems 
with the right wrist until examination by VA in 2004.  At 
that time, it was indicated that examination of the wrist was 
normal.  Thereafter, the Veteran apparently sustained a fall 
and injured the right wrist because it was noted that he wore 
a splint of the wrist on outpatient visits by VA in 2006.  
However, there is no medical opinion of record attributing 
any right wrist problem to the Veteran's active service or to 
his service-connected disabilities.  Essentially, aside from 
the Veteran's own allegations, the record is completely 
absent for any indication of a nexus between any current 
right wrist problems and the Veteran's active service, to 
include any service-connected disability.  

As noted above, the inservice treatment records are without 
reference to involvement of the right wrist during treatment 
and evaluation for the 4th and 5th fingers of the right hand.  
Again, the separation examination did not identify any 
abnormality above the wrist.  Further, post service medical 
evidence offers a report of a 2004 examination by VA at which 
time it was determined that a clinical examination of the 
wrist was entirely normal.  There is no indication of a wrist 
disability for years following service.  With this in mind, 
the Board finds that the persuasive weight of the evidence is 
against the claim.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

A review of the record reveals that the RO denied service 
connection for a right shoulder disability in an April 2001 
rating decision.  The decision was based on review of the 
service treatment records that were without reference to 
right shoulder disability.  Post service medical evidence 
dated between 1995 and 2000 revealed that a hospital report 
dated in April 1996 showed that the Veteran stated that in 
1986 he had been involved in a motor vehicle accident in 
which he injured his right shoulder.  It was noted this was a 
time some 23 years following service discharge.  

The Veteran was informed of the denial action by 
communication dated that same month.  A timely appeal did not 
ensue.  

Received in March 2003 was a request to reopen the claim with 
regard to service connection for a right shoulder disability.  
The Veteran stated that he sustained right shoulder 
difficulties at the same time as he injured the right hand.  

The initial evidence for consideration at this time consisted 
primarily of the report of a VA examination of the Veteran in 
August 2003.  Current X-ray studies of the right shoulder 
showed degenerative joint disease of the right 
acromioclavicular joint.  The Veteran stated that while on 
active duty, while playing softball, he sustained a 
dislocation of the right little finger and a dislocation of 
the right shoulder.  He stated that his shoulder was reduced 
spontaneously.  Current clinical and X-ray examination 
resulted in a pertinent diagnosis of degenerative joint 
disease of the right acromioclavicular joint.  The examiner 
did not discuss the etiology of the right shoulder disorder.  

The evidence received since the 2003 rating decision includes 
both private and VA treatment records.  None of this evidence 
discusses the etiology of any current right shoulder 
difficulties.  

The Veteran's testimony has also been added to the record 
since the 2003 rating decision.  At the hearing before the 
undersigned, the Veteran testified that he injured the right 
shoulder on two separate occasions.  He stated that one time 
he was involved in a vehicular accident and dislocated the 
shoulder.  He stated that the shoulder was again injured 
while playing softball.  He recalled that the shoulder popped 
back into the socket.  He testified that he had pain and 
functional restrictions of the right shoulder ever since 
service.  

Upon careful review of the evidence in this case, the Board 
finds that new and material evidence has not been submitted 
to reopen the Veteran's claim of entitlement to service 
connection for a chronic right shoulder disability.  The 
evidence submitted since the 2003 rating decision is 
essentially duplicative of evidence previously of record.  
The Board finds that the evidence added to the record since 
the 2003 rating decision does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for a right shoulder disability, and is 
not of sufficient probative value to raise a reasonable 
possibility of substantiating a claim.  Accordingly, the 
evidence is not new and material for the purpose of reopening 
the claim.  


ORDER

Service connection for a chronic right wrist disability is 
denied.

New and material evidence not having been submitted to reopen 
the previously denied claim of entitlement to service 
connection for a chronic right shoulder disability, the claim 
is not reopened and remains denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


